Citation Nr: 1520743	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder, currently with evaluations of 10 percent prior to October 15, 2013, and 50 percent thereafter.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for PTSD and granted service connection for anxiety disorder, NOS, assigning a 10 percent evaluation effective December 1, 2010.  The Veteran filed a Notice of Disagreement with both the evaluation assigned and the denial of service connection for PTSD.

In an October 2013 rating decision, the RO increased the disability rating for service-connected anxiety disorder from 10 percent to 50 percent, effective October 15, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remained in appellate status for both the period before and after October 15, 2013.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issue of entitlement to additional compensation payable for addition of a dependent child, E.J.W., was raised by the record in a VA Form 21-686c received in April 2014.  In an August 2014 letter, the RO notified the Veteran that his claim was denied because they had not received a VA Form 21-686c.  The Veteran again submitted the VA Form 21-686c in August 2014, and included a copy of the U.S. Postal Service certified mail receipt indicating that the form was delivered to the RO in April 2014.  The record does not indicate that the RO has readjudicated this issue upon the receipt of this evidence.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To procure outstanding VA treatment records and obtain a supplemental VA medical opinion.

The Veteran is claiming entitlement to an increased initial disability evaluation for his service-connected anxiety disorder, NOS.  At the October 2013 VA examination, the Veteran reported increased symptomatology, including suicidal ideation, and was diagnosed with both anxiety disorder, NOS, and major depressive disorder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment record in the claims file is from January 2013.  As more than two years have passed since this treatment, and particularly given that the Veteran claims that the increase of his rating to 50 percent is warranted prior to the October 15, 2013 effective date, any outstanding records of VA treatment subsequent to January 2013 are highly relevant to the issues on appeal, and they should be obtained and associated with the claims file on remand.

The Veteran was denied service connection for PTSD in the March 2011 rating decision on the basis that the December 2010 VA examiner found that the Veteran did not meet the full criteria for PTSD and the Veteran's VA primary care physician did not provide a diagnosis of PTSD due to a lack of criterion C symptoms reported.  The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) specifies that for a diagnosis of PTSD, criterion C requires persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by three (or more) of the following: efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect (e.g. unable to have loving feelings); and sense of foreshortened future (e.g., does not expect to have normal life).  The October 2013 VA examination included diagnoses of major depressive disorder and anxiety disorder, NOS.  Although a diagnosis of PTSD was not included under the Axis I diagnoses, the examiner did not specifically comment on whether the Veteran met the DSM-IV criteria for PTSD.  The Board notes that the October 2013 VA examiner found that the Veteran's anxiety disorder NOS resulted in symptoms of avoidance of thoughts and conversations related to his combat experiences, flattened affect, and sometimes feeling disconnected from his old friends.  Given that these symptoms seem to correspond with symptoms listed in the DSM-IV PTSD Criterion C, the Board finds that a supplemental medical opinion is needed to address whether the Veteran meets the diagnostic criteria for PTSD.   

The Board notes that this remand will likely result in additional VA treatment records being associated with the file.  Should evidence from treatment subsequent to the October 2013 VA examination demonstrate a worsening of psychiatric symptomatology from that reported/shown on the date of that examination, an additional VA examination should be provided, prior to the case being returned to the Board.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from January 2013 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to the VA psychologist who conducted the October 2013 VA examination, or if she is unavailable, to another suitable psychologist or psychiatrist, for a supplemental medical opinion as to whether the Veteran has symptomatology that meets the DSM-IV criteria for PTSD.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must include in the medical report the rationale for any conclusion reached.  However, if the reviewer cannot respond without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  If and only if a review of the evidence resulting from the first remand directive demonstrates a worsening of psychiatric symptomatology since the October 2013 examination, and/or the Veteran claims that his disability has worsened since that time, schedule the Veteran for an additional examination with a VA psychiatrist or psychologist to determine the current severity of his service-connected anxiety, NOS.  All indicated studies and tests must be conducted, and all findings must be reported in detail, so as to allow for application for the General Rating Formula for Mental Disorders.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion(s) to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the above directives, undertake any further development deemed appropriate and then readjudicate the issues on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



CONTINUED ON NEXT PAGE

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






